UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7770


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BARKLEY GARDNER, a/k/a Big Black,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:95-cr-00041-H-8)


Submitted:   January 23, 2014             Decided:   January 28, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Barkley Gardner, Appellant Pro Se.      Jennifer P. May-Parker,
Assistant United States Attorney, Thomas Gray Walker, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Barkley Gardner seeks to appeal the district court’s

order     denying         his        motion      to        reconsider,          which        sought

reconsideration          of    the    denial         of   a   28    U.S.C.      § 2255       (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a     certificate           of       appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).               A certificate of appealability will not

issue     absent     “a       substantial        showing           of    the    denial       of    a

constitutional right.”               28 U.S.C. § 2253(c)(2) (2012).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by       demonstrating          that     reasonable        jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                    Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El         v.   Cockrell,         537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                     Slack,
529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Gardner has not made the requisite showing.                                 Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Gardner’s notice of appeal

and    informal     brief       as     an   application            to    file    a    second      or

                                                 2
successive § 2255 motion.        United States v. Winestock, 340 F.3d
200, 208 (4th Cir. 2003).         In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:

     (1) newly discovered evidence that . . . would be
     sufficient to establish by clear and convincing
     evidence that no reasonable factfinder would have
     found the movant guilty of the offense; or

     (2) a new rule of constitutional law, made retroactive
     to cases on collateral review by the Supreme Court,
     that was previously unavailable.

28 U.S.C. § 2255(h) (2012).          Gardner’s claims do not satisfy

either of these criteria.         Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3